       Case 1:20-cv-02405-EGS Document 16-26 Filed 09/08/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,

                                 Plaintiffs,

        v.
                                                       Civil Case No. 1:20-cv-02405
 LOUIS DEJOY, in his official
 capacity as the Postmaster General; and the
 UNITED STATES POSTAL SERVICE,

                                Defendants.



                                     PROPOSED ORDER

       Upon consideration of Plaintiffs’ Motion for Preliminary Injunction and accompanying

Memorandum in Support thereof, any opposition thereto, and any reply in support thereof, and

the entire record herein, it is hereby ORDERED that Plaintiffs’ motion is GRANTED.

       It is FURTHER ORDERED that Defendants Louis DeJoy, Postmaster General of the

United States, and the United States Postal Service, together with any officers, agents, and

employees thereof are HEREBY ENJOINED until further order of this Court from

implementing the Late/Extra Trip Policy announced in the July 10, 2020 document entitled

“Mandatory Stand-Up Talk: All Employees.” See Ex. 2, USPS, Mandatory Stand-Up Talk: All

Employees (July 10, 2020).

       SO ORDERED.

                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
Dated: __________________




                                                 1
